                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


HAZEL ENSLEY,

                           Plaintiff,

v.                                            CIVIL ACTION NO. 2:15-cv-09846

C. R. BARD, INC.,

                           Defendant.




                     MEMORANDUM OPINION AND ORDER

      Pending is Defendant C. R. Bard, Inc.’s Motion to Dismiss Complaint with

Prejudice or, in the Alternative, Motion for Show Cause Order for Failure to Serve

Plaintiff Fact Sheet, filed December 7, 2018. [ECF No. 17].         Plaintiff has not

responded to the motion. The court notes that defendant has filed other substantive

motions to dismiss for plaintiff’s failure to comply with discovery, to which plaintiff

has not responded.

      The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,

Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), this case should be dismissed without

prejudice for failure to serve a Plaintiff Fact Sheets in compliance with the court’s

previous pretrial order.
      Therefore, the court ORDERS that the Defendant C. R. Bard, Inc.’s Motion to

Dismiss Complaint with Prejudice or, in the Alternative, Motion for Show Cause

Order for Failure to Serve Plaintiff Fact Sheet [ECF No. 17] is GRANTED in part to

the extent defendant seeks dismissal and DENIED insofar as defendant seeks

dismissal with prejudice and other relief. The court ORDERS that this case is

dismissed without prejudice and stricken from the court’s docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                      ENTER:       March 25, 2019




                                         2
